           Case 3:21-cv-00242-SDD-SDJ           Document 2       04/27/21 Page 1 of 1




                             UNITED STATED DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

ABBY OWENS, ET AL.                                          CIVIL ACTION NO.

VERSUS                                                      21-242-SDD-EWD

LOUISIANA STATE UNIVERSITY, ET AL.

                                     ORDER OF RECUSAL

          IT IS ORDERED that Magistrate Judge Erin Wilder-Doomes is RECUSED from this

matter.

          Signed in Baton Rouge, Louisiana, on April 27, 2021.


                                              S
                                              ERIN WILDER-DOOMES
                                              UNITED STATES MAGISTRATE JUDGE
